Citation Nr: 1208808	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  94-37 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to July 1968.  He served in the Republic of Vietnam from July 1967 until his separation from service. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a January 1996 rating decisions by the RO.  Following the receipt of additional service personnel records, the denial was confirmed and continued in a March 1998 rating decision.  The Veteran has perfected an appeal. 

In a November 2005 decision, the Board denied the Veteran's service connection claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in July 2007, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In a July 2007 Order, the Court vacated the Board's November 2005 decision and remanded the matter for readjudication in light of the Joint Motion.

The Board remanded the Veteran's claim for additional development of the record in January 2008.  

In an August 2010 decision, the Board bifurcated the Veteran's claim and denied the issue of service connection for PTSD.  The issue of service connection for an acquired psychiatric disorder other than PTSD was remanded for additional development. 

The Veteran subsequently appealed the Board's denial of service connection for PTSD to the Court.  While the matter was pending, in December 2010, the Veteran's attorney and a representative of VA's Office of General Counsel again filed a Joint Motion for Remand.  

In a December 2010 order, the Court vacated the Board's August 2010 denial of service connection for PTSD and remanded the matter for readjudication in light of the Joint Motion.

The Veteran's claim was then remanded by the Board in May 2011 in order to schedule him for a hearing. 

In January 2012, the Veteran and his spouse testified from the RO at a hearing, conducted via videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The claim is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for the following reasons, the Board believes that this case must be remanded for further development. 

As noted, the Veteran's claim for service connection for PTSD was denied by the Board in November 2005 and August 2010 decisions.  In both decisions, the Board found that there was no credible supporting evidence that the Veteran experienced an in-service stressor. 

Specifically, in the August 2010 decision, the Board noted that despite the Veteran's assertions to the contrary, there was no evidence that he had ever been assigned to the 155th Assault Helicopter Company or contemporaneous treatment records documenting the Veteran's involvement in a helicopter crash which resulted in fractured legs or a coma.  In fact, the Board observed that the Veteran reported that his health was "excellent!!" in his July 1968 separation examination.  In this capacity the Board observes that the December 2010 Joint Motion did not identify any inadequacies with the Board's credibility analysis. 

The Board's August 2010 decision also observed that the provisions of 38 C.F.R. § 3.304(f) were recently amended, to eliminate the requirement for corroborating evidence of claimed in-service stressors related to a veteran's fear of hostile military or terrorist activity.  However, it was noted that these revisions are not related to the claimed stressors in this case and the provisions are not for application. 

In the December 2010 Joint Motion, the parties observed that the Veteran had indicated that, while in Vietnam, he was "terrified most of the time."  As a result, the Board's determination that the revised regulations did not apply was not supported by adequate reasons and bases.  

As noted, effective July 12, 2009, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f), in part, by adding a new paragraph that reads as follows:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

In the August 2010 decision, the Board remanded the issue of service connection for an acquired psychiatric disorder other than PTSD for additional development.  The record indicates that the medical opinion requested by the Board was obtained in February 2011. 

The issue of service connection for PTSD presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

These questions concern whether the Veteran's diagnosed PTSD is due to his fear of hostile military or terrorist activity while serving in the Republic of Vietnam.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the RO for the following action:

1.   The RO should take appropriate steps to contact the Veteran in order to request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain any outstanding evidence relevant to the claimed acquired psychiatric disorder.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already on file.

2.  Then, the RO should schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder, to include PTSD.  

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  All necessary tests and studies should be conducted.

The examiner is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently suffers from an innocently acquired psychiatric disability to include PTSD that is due to an event or incident of the Veteran's period of active service.  

If PTSD is diagnosed, then the examiner should identify the event or stressor that support the diagnosis.  

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered. In this regard, the examiner should state whether a definitive opinion cannot be provided because required information is missing or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability. The examiner should be as specific as possible. 

The examiner should also set forth the complete rationale for all opinions expressed and conclusions reached.  If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


